217 U.S. 601 (1910)
UNITED STATES
v.
SEWELL.
No. 181.
Supreme Court of United States.
Argued April 29, 1910.
Decided May 31, 1910.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF KENTUCKY.
*602 Mr. Assistant Attorney General John Q. Thompson for plaintiff in error.
Mr. Edward S. Jouett for defendant in error.
Per Curiam.
The judgment is affirmed on the authority of United States v. Welch, decided April 25, 1910, ante, p. 333; but it is ordered that before the Government is required to pay for the land held to have been taken plaintiffs below shall furnish a survey definitely ascertaining the land by metes and bounds.
Affirmed.